DETAILED ACTION
Acknowledgements
The amendment filed 5/12/2022 is acknowledged
Claims 1, 3-7, 11, 15-16, and 28-29 are pending.
Claims 1, 3-7, 11, 15-16, and 28-29 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.
 
Response to Amendment/Arguments
Applicant’s remarks have been considered, but are moot in view of the new ground of rejection.

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 7/1/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 11, 16, 19-20, and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trandal, et al. (US 8,229,861) (“Trandal”) in view of Junger, et al. (US 2008/0071627) (“Junger”), Loveland (US 2001/0027404), and Zonka, et al. (US 2013/0159445) (“Zonka”)
Regarding claims 1, 11, and 16, Trandal discloses a method comprising:
receiving, by a computing device of a service provider, a search request associated with a first product, the search request received from a media device associated with a subscriber of a service provided by the service provider (Trandal Figure 7; 5:57-6:14; 8:48-64; 9:64-10:34; 13:36-50; 16:58-17:10; 19:60-20:10; 23:57-24:44);
receiving, by the computing device, control criteria specified by the subscriber indicating how selected content should be sent to a second media device associated with a second subscriber (Trandal 26:53-59);
sending, by the computing device, the selected content to the second media device in accordance with the control criteria (Trandal 26:53-59);
determining, by the computing device, a responsible party associated with the first product based on a purchase date of a purchase, by the subscriber, of the first product for a second subscriber and a time period for the first product (Trandal Figure 10; 6:47-52; 13:36-50; 16:17-26; 16:58-17:10; 17:26-37; 19:60-20:23; 24:20-57; 26:5-67);
sending, from the computing device to the media device, contact information of the responsible party, the contact information to be displayed by the media device to a display device with an option to contact the responsible party (Trandal Figure 10; 13:36-50; 16:58-17:10; 20:15-27; 24:20-57);
receiving, by the computing device from the media device, acceptance of the option to contact the responsible party (Trandal 24:58-27);
responsive to the acceptance:
placing, by the computing device, a first call to a communication device of the responsible party (Trandal 20:42-67; 25:4-25);
placing, by the computing device, a second call to a communication device of the subscriber (Trandal 25:26-38); and
bridging, by the computing device, the first call and the second call (Trandal 6:41-7:7; 20:42-21:19; 25:39-40).
	Trandal does not specifically disclose that the service provider is a media service provider, or that the period is a return period. Trandal also does not specifically disclose that the selected content is media content, that the control criteria indicates when to send the media content, or that the media content is sent along with the first product. Additionally, Trandal does not specifically disclose receiving, by the computing device, information indicating an intent to use the first product with a second product associated with a car; and sending, by the computing device, media content associated with the first product to the media device, wherein the media content comprises instructions regarding use of the first product with the second product.
	Junger discloses a media service provider that sends selected media content (Junger Figure 17F; ¶¶ 202-204) and the use of a return period in determining a responsible party (Junger Figure 5B; ¶¶ 123-124). Junger also discloses receiving information indicating an intent to use the first product with a second product, and sending media content associated with the first product to the media device, wherein the media content comprises instructions regarding use of the first product with
the second product (Junger Figure 17A-F; ¶¶ 201-204).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Trandal to include a media service provider and the use of a return period in determining a responsible party, as well as receiving information indicating an intent to use the first product with a second product, and sending media content associated with the first product to the media device, as disclosed in Junger, in order to provide a customer with illustrated instructions for using the product to allow them to more effectively use the product and avoid mistakes in using the product (Junger Figure 17F; ¶¶ 202-204), and to allow a customer to contact the manufacturer to return the product within the return period, or have the product repaired under warranty if the product is outside the return period (Junger ¶¶ 123-125).
	Trandal in view of Junger does not specifically disclose that the control criteria indicates when to send the media content, or that the media content is sent along with the first product. Trandal in view of Junger also does not specifically disclose that the received information is information indicating an intent to use the first product with a second product associated with a car.
Loveland discloses receiving, by the computing device, information indicating an intent to use the first product with a second product associated with a car; and sending, by the computing device, media content that comprises instructions regarding use of the first product with the second product associated with the car (Loveland Abstract; ¶¶ 6, 11, 15, 33-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Trandal in view of Junger in to include receiving information indicating an intent to use the first product with a second product associated with a car and sending media content that comprises instructions regarding use of the first product with the second product associated with the car, as disclosed in Loveland, in order to allow do-it-yourselfers to learn how to do maintenance on their car when selling them the necessary parts for performing the DIY maintenance on their car (Loveland ¶¶ 3-9).
	Trandal in view of Junger and Loveland does not specifically disclose that the control criteria indicates when to send the media content, or that the media content is sent along with the first product.
	Zonka discloses that the control criteria indicates when to send the media content, and that the media content is sent along with the first product (Zonka ¶¶ 80-81, 136, 138).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Trandal in view of Junger and Loveland to include control criteria that indicates when to send the media content, and to send the media content along with the first product, as disclosed in Zonka, in order to allow a user to send a greeting card along with a gift, on a day when it is relevant, such as on a birthday (Zonka ¶¶ 36, 80-81, 136, 138).
Regarding claim 3, Trandal discloses receiving user credentials associated with the subscriber (Trandal 17:62-18:9; 24:7-23); 
correlating the purchase date of the first product with the subscriber based on the user credentials (Trandal 17:24-37; 17:62-18:9; 19:66-20:7; 24:7-23).
Regarding claim 4, Trandal discloses receiving, at the computing device from the media device prior to receiving the search request, product purchase information for the first product (Trandal 17:26-46; 23:30-41; 26:16-30).
Regarding claim 5, Trandal discloses sending, from the computing device to the media device, warranty expiration information for the first product based on the product purchase information (Trandal 23:46-53).
Regarding claim 6, Trandal discloses sending, from the computing device to the media device, a consumer notice regarding a recall of the first product or an upgrade for the first product, based on the product purchase information (Trandal 7:17-21).
Regarding claims 7 and 20, Junger discloses that a portion of the product purchase information for the first product is based on information encoded in a barcode (Junger ¶¶ 23, 60, 102-103, 118, 136, 146).
Regarding claim 19, Trandal discloses that the operations further comprise receiving purchase data, the purchase data identifying the first product and the subscriber (Trandal 17:26-46).
Regarding claim 22, Trandal discloses that the media device is a mobile telephony device (Trandal 23:65-24:1).
Regarding claim 23, Junger discloses that the responsible party is a seller of the first product (Junger ¶¶ 123-124).
Regarding claim 24, Trandal discloses that the responsible party is a manufacturer of the first product (Trandal 13:36-50).
Regarding claim 25, Junger discloses that the responsible party is a distributor of the first product (Junger ¶¶ 123-124).
Regarding claim 26 Zonka discloses the control criteria specifies a particular date and time when the selected media content should be sent to the second media device (Zonka ¶¶ 80-81, 39, 136, 138).
This limitation further describes characteristics of the control criteria, which are not specifically processed or used to carry out any steps or functions that rely on those characteristics. Therefore, this limitation recites nonfunctional descriptive material and does not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 27, Zonka discloses receiving, from the media device, user generated content generated by the subscriber at a location of a seller of the first product, wherein the selected media content includes the user generated content, and wherein the purchase is made by the subscriber at the location of the seller (Zonka ¶¶ 80-81, 117, 136, 138).
Regarding claim 29, Loveland discloses that the information indicating the intent to use the first product with the second product associated with the car includes information that identifies a make and a model of the car (Loveland ¶ 34).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trandal in view of Junger, Loveland, and Zonka as applied to claim 11 above, and further in view of Smith, et al. (US 7,716,137) (“Smith”).
Regarding claim 15, Trindal in view of Junger, Loveland, and Zonka does not specifically disclose that the search request includes a request for enabling data to activate the first product in response to the first product being deactivated upon purchase. 
Smith discloses that the search request includes a request for enabling data to activate the first product in response to the first product being deactivated upon purchase (Smith Abstract; Claim 12; 2:10-14, 49-55; 3:59-66; 4:27-45; 5:35-6:17; 6:26-56).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Trandal in view of Junger, Loveland and Zonka to include a request for enabling data to activate the first product in response to the first product being deactivated upon purchase, as disclosed in Smith, in order to allow vendors to enforce licensing agreements (Smith 1:60-2:3).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trindal in view of Junger, Loveland, and Zonka as applied to claim 16 above, and further in view of Karaoguz, et al. (US 2004/0117269) (“Karaoguz”).
Regarding claim 21, Trandal discloses that the operations further comprise receiving, from the media device, user access credentials associated with the subscriber; and identifying, based on the user access credentials, the purchase from a list of purchases stored by the computing device, wherein the list is associated with a plurality of subscribers, and wherein the plurality of subscribers includes the subscriber, wherein the determining of the responsible party is based on the identifying of the purchase (Trandal 17:24-37; 17:62-18:9; 19:66-20:7).
Trandal in view of Junger, Loveland, and Zonka does not specifically disclose that the media device is a set-top box.
Karaoguz discloses that the media device is a set-top box (Karaoguz Abstract; ¶¶ 10, 12-13, 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Trandal in view of Junger, Loveland, and Zonka to include the use of a set-top box as the media device, as doing so only involves simple substitution of one known media device for another to yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trandal in view of Junger, Loveland, and Zonka as applied to claim 16 above, and further in view of Storch, et al. (US 7,308,420) (“Storch”).
Regarding claim 28, Trandal in view of Junger, Loveland, and Zonka does not specifically disclose that the first product includes a car seat, and wherein the media content includes installation instructions for installing the car seat in the car.
Storch discloses that the first product includes a car seat, and wherein the media content includes installation instructions for installing the car seat in the car (Storch 5:32-39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Trandal in view of Junger, Loveland, and Zonka to include a first product including a car seat, and media content that includes installation instructions for installing the car seat in the car, as disclosed in Storch, in order to provide greater safety for children in car seats by ensuring that purchasers of the car seats properly install the car seat into their car (Storch 5:32-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685